COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 PULAK K. BARUA, A/K/A PULAK                    §
 KUMAR BARUA, ET AL.,                                           No. 08-20-00216-CV
                                                §
                            Appellants,                            Appeal from the
                                                §
 v.                                                              422nd District Court
                                                §
                                                             of Kaufman County, Texas
 MABANK INDEPENDENT SCHOOL                      §
 DISTRICT, ET AL.,                                                (TC# 102225-422)
                                                 §
                            Appellees.

                                          O R D E R

       The Court received and filed the entry of appearance of Okechukwu Okorogi as requested

in its order issued December 8, 2020. The appeal is therefore reinstated, and the Appellant's brief

is now due February 6, 2021.

       IT IS SO ORDERED this 7th day of January, 2020.


                                             PER CURIAM


Before Rodriguez, C.J., Palafox and Alley JJ.